—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered October 29, 1991, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty the defendant forfeited the right to challenge the indictment as having been obtained in violation of his right to testify before the Grand Jury (see, People v Wallace, 188 AD2d 499; People v Smith, 168 AD2d 915; People v Ferrara, 99 AD2d 257; see also, People v Taylor, 65 NY2d 1, 5; People v Gerber, 182 AD2d 252). Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.